—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered March 5, 1998, convicting him of robbery in the first degree, upon a jury verdict, and impos*528ing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress identification testimony (see, People v Clemons, 166 AD2d 363).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.